 

Exhibit 10.7

 

 



 

 

 

 

 

 

LONG ISLAND ICED TEA CORP.

 

 

 

Subscription Agreement

 

 

 

 



 

INSTRUCTIONS

 

 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING. SIGNIFICANT OBLIGATIONS AND
REPRESENTATIONS ARE CONTAINED IN THIS DOCUMENT.

 

 

Steps For All Investors

 

1. Fill in your name and amount of investment on Page 3.

 

 

Additional Steps for Individual Investors

 

1. Complete the requested information on Page 8.

2. Sign Page 10.

 

 

Additional Steps for Entity Investors

 

1. Complete the requested information on Page 9.

2. Sign Page 10.

3. If applicable, complete the information on Pages 11 and please sign as
indicated thereon.

 

 

PLEASE DELIVER TWO EXECUTED COPIES OF THE SUBSCRIPTION AGREEMENT TO:

 

Long Island Iced Tea Corp.

116 Charlotte Avenue

Hicksville, NY 11801

 

THE SUBSCRIPTION PAYMENT MUST BE WIRED AS FOLLOWS:

 

Wire your funds to the following account, maintained by Long Island Iced Tea
Corp.:

 

Bank Info: _______________ Bank Address: _______________ Routing No.:
_______________ Account Name: _______________ Account No.: _______________   

When you wire your funds, please notify _______________ at _______________.

 

Any questions you may have concerning these documents or the payment of your
subscription amount should be directed to _______________ at _______________.

 

1

 

Print Name of Investor: _________________________

 

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (“Subscription Agreement”) is being used by Long
Island Iced Tea Corp., a Delaware corporation (the “Company”), for a private
placement (the “Offering”) of units (each a “Unit,” and together the “Units”) at
a price of $4.00 per Unit on the terms contained in this Subscription Agreement.
Each Unit consists of one share of the Company’s common stock, par value $0.0001
per share (“Common Stock”), and a three-year warrant to purchase one share of
Common Stock at an exercise price of $6.00 per share, subject to adjustment as
described therein (each a “Warrant,” and together the “Warrants”).

 

The above-named Investor hereby agrees as follows:

1. Subscription for Securities. Investor hereby subscribes for and agrees to
purchase $_________ of Units of the Company at a purchase price of $4.00 per
Unit, subject to the terms and conditions set forth in this Subscription
Agreement. The Common Stock and Warrants comprising the Units will be issued
separately. The Warrants issuable to Investor will be issued as a single warrant
to purchase the applicable number of shares of Common Stock on substantially the
terms and in substantially the form of Exhibit A.

 

2. Offering and Offering Period. The Units are being offered in a private
placement in accordance with the terms set forth in this Subscription Agreement.
The Company’s officers, directors and affiliates shall be entitled to purchase
Units in the Offering on the same terms as other Investors.

 

3. Investor Delivery of Documents and Payment. Investor has tendered to the
Company two (2) completed and manually executed copies of this Subscription
Agreement. Simultaneously with submitting this Subscription Agreement, the
Investor is wiring the subscription amount in accordance with the directions on
the cover sheet (or delivering evidence of any outstanding loans or advances
being converted in this Offering).

 

4. Acceptance or Rejection of Subscription; Return of Unapplied Funds. The
Company has the right to reject this subscription, in whole or in part, for any
reason and at any time prior to a Closing (defined below). In the event of the
rejection of this subscription, my subscription payment will be promptly
returned to me without interest or deduction and this Subscription Agreement
shall have no force or effect. The Units subscribed for herein will not be
deemed issued to or owned by the Investor until one copy of this Subscription
Agreement has been executed by the Investor and countersigned by the Company and
the Closing (defined below) with respect to the Investor’s subscription has
occurred.

 

5. Closing and Delivery of Securities. The Offering is being made on a “no
minimum, no maximum, best efforts” basis. The closing (“Closing”) on an
Investor’s investment may occur at any time, as determined by the Company,
together with, or separate from, investments by other Investors. The Company may
accept this Subscription Agreement and have a Closing for all or any portion of
the Units subscribed for by executing a copy hereof as provided and notifying
Investor of such acceptance.

 

6. Offering to Accredited Investors. The Offering is limited to “accredited
investors” as defined in Section 2(15) of the Securities Act of 1933, as amended
(“Securities Act”), and Rule 501(a) promulgated thereunder, and is being made
without registration under the Securities Act in reliance upon the exemptions
contained in Section 4(a)(2) of the Securities Act and applicable state
securities laws; it being understood that for purposes of the qualifying under
the $1,000,000 net worth test:

 

·The Investor’s primary residence shall not be included as an asset;

·Indebtedness that is secured by the Investor’s primary residence, up to the
estimated fair market value of the primary residence as of the date of this
Agreement, shall not be included as a liability (except that if the amount of
such indebtedness outstanding as of such date exceeds the amount outstanding 60
days before such date, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability); and

·Indebtedness that is secured by the Investor’s primary residence in excess of
the estimated fair market value of the primary residence shall be included as a
liability.

 



2

 

 

7. Investor Representations and Warranties.

 

7.1. No Right to Terminate. Investor is aware that Investor is not entitled to
cancel, terminate or revoke this subscription, and any agreements made in
connection herewith will survive an individual Investor’s death or disability.
In order to induce the Company to issue and sell Units to Investor, Investor
represents and warrants that the information relating to Investor stated herein
is true and complete as of the date hereof and will be true and complete as of
the date or dates on which Investor’s purchase of Units becomes effective. If,
prior to the final consummation of the offer and sale of the Units, there should
be any change in such information or any of such information becomes incorrect
or incomplete, Investor agrees to notify the Company and supply the Company
promptly with corrective information.

 

7.2. Information About the Company and the Units.

 

(a) The Company has made available to Investor a copy of the Company’s Final
Prospectus, dated May 1, 2015, the Company’s Quarterly Reports on Form 10-Q for
the fiscal quarters ended June 30, 2015 and September 30, 2015 and the Company’s
Current Reports on Form 8-K dated May 27, 2015, June 17, 2015, June 30, 2015,
July 27, 2015, July 31, 2015, September 30, 2015, October 1, 2015, November 23,
2015, December 10, 2015 and January 18, 2016, as well as the other filings made
by the Company pursuant to Section 13(a) of the Securities Exchange Act of 1934,
as amended, as of the execution date of this Subscription Agreement (together
the “Disclosure Documents”). Investor has read the Disclosure Documents,
including the “Risk Factors” set forth in the Final Prospectus, together with
this Subscription Agreement, and fully understands the information set forth
therein and herein.

 

(b) Investor has been given access to full and complete information regarding
the Company as Investor has requested and has utilized such access to Investor’s
satisfaction for the purpose of verifying the information included herein and
therein, and Investor has either met with or been given reasonable opportunity
to meet with the individuals who will become the officers of the Company for the
purpose of asking reasonable questions of such officers concerning the terms and
conditions of the Offering and the business of the Company and all such
questions have been answered to Investor’s full satisfaction. Investor has also
been given an opportunity to obtain any additional relevant information to the
extent reasonably available to the Company. After reading of such information
and materials, Investor understands that there is no assurance as to the future
performance of the Units.

 

(c) Investor has received no representation or warranty from the Company or any
of its officers, directors, equity holders, employees or agents in respect of
Investor’s investment in the Units. Investor is not participating in the
Offering as a result of or subsequent to: (i) any advertisement, article, notice
or other communication published in any newspaper, magazine or similar media or
broadcast over television, radio or the Internet or (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.

 

7.3. Speculative Investment. Investor is aware that the Units are a speculative
investment that involve a high degree of risk and Investor may suffer the total
loss of its investment. Investor has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Units and have obtained, in Investor’s judgment, sufficient
information to evaluate the merits and risks of an investment in the Units.
Investor has not utilized any person as its purchaser representative (as defined
in Regulation D) in connection with evaluating such merits and risks and has
relied solely upon its own investigation in making a decision to invest in the
Units. Investor has been urged to seek independent advice from its professional
advisors relating to the suitability of an investment in the Units in view of
its overall financial needs and with respect to the legal and tax implications
of such investment. Investor believes that the investment in the Units is
suitable for it based upon its investment objectives and financial needs, and
Investor has adequate means for providing for its current financial needs and
contingencies and has no need for liquidity with respect to its investment in
the Units. The investment in the Units does not constitute a significant portion
of Investor’s investment portfolio.

 

3

 



7.4. Restrictions on Transfer. Investor understands that (i) the Common Stock
and Warrants have not been registered under the Securities Act or the securities
laws of certain states in reliance on specific exemptions from registration and
(ii) the Common Stock and Warrants cannot be resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and under applicable securities laws of certain states, or an
exemption from such registration is available. Each certificate representing the
Common Stock and Warrants will bear a restrictive legend relating to such
restrictions. In addition, Investor understands that (x) no securities
administrator of any state or the federal government has recommended or endorsed
the Offering or made any finding or determination relating to the fairness of an
investment in the Units and (y) the Company is relying on Investor’s
representations and agreements for the purpose of determining whether this
transaction meets the requirements of the exemptions afforded by the Securities
Act and certain state securities laws. Investor understands that the Company is
under no obligation to register the Common Stock and Warrants or to assist
Investor in complying with any exemption from such registration under the
Securities Act or any state securities laws

 

7.5. Investment Representation. Investor is purchasing the Units for its own
account for investment and not with a view to, or for sale in connection with,
any subsequent distribution of the securities, nor with any present intention of
selling or otherwise disposing of all or any part of the Units in violation of
the Federal securities laws.

 

7.6. Entity Authority. If Investor is a corporation, partnership, company,
trust, employee benefit plan, individual retirement account, Keogh plan or other
tax-exempt entity, it is authorized and qualified to become an investor in the
Units and the person signing this Subscription Agreement on behalf of such
entity has been duly authorized by such entity to do so.

 

7.7. No Offer Until Determination of Suitability. Investor acknowledges that any
delivery to Investor of the documents relating to the Offering prior to the
determination by the Company of Investor’s suitability will not constitute an
offer of the Units until such determination of suitability is made.

 

7.8. For Florida Residents. The Units have not been registered under the
Securities Act of 1933, as amended (“1933 Act”), or the Florida Securities and
Investor Protection Act (“Florida Securities Act”), by reason of specific
exemptions thereunder relating to the limited availability of the Offering. The
Units cannot be sold, transferred or otherwise disposed of to any person or
entity unless subsequently registered under the 1933 Act or the Florida
Securities Act, if such registration is required. Pursuant to Section
517.061(11) of the Florida Securities Act, when sales are made to five (5) or
more persons in Florida, any sale made pursuant to Subsection 517.061(11) of the
Florida Securities Act will be voidable by such Florida purchaser either within
three (3) days after the first tender of consideration is made by the purchaser
to the issuer, an agent of the issuer, or an escrow agent, or within three (3)
days after the availability of the privilege is communicated to such purchaser,
whichever occurs later. In addition, as required by Section 517.061(11)(a)(3) of
the Florida Securities Act and by Rule 69W-500.005(5)(a) thereunder, if Investor
is a Florida resident Investor may have, at the offices of the Company, at any
reasonable hour, after reasonable notice, access to the materials set forth in
such Rule that the Company can obtain without unreasonable effort or expense.

 

8. Registration Rights. If the Company proposes to register any of its Common
Stock, including the Registrable Securities (as defined below) (other than in
connection with registrations on Form S-4 or S-8 (or similar forms) promulgated
by the SEC and any successor or similar forms), and the registration form to be
used may be used for the registration of the Registrable Securities (a
“Piggyback Registration”), the Company shall give prompt written notice to the
Holders of the Registrable Securities and the holders of the Warrants
exercisable for Registrable Securities (in any event within three Business Days
after the filing of the registration statement relating to the Piggyback
Registration), and, shall include in such Piggyback Registration (and in all
related registrations or qualifications under blue sky laws and in any related
underwritten offering) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 10 days after
delivery of the Company’s notice, subject to the applicable rules and
regulations of the U.S. Securities and Exchange Commission and to the Investor
becoming party to any underwriting agreement, and agreeing to the terms of any
lock-up restrictions imposed by the underwriters, in connection with any related
underwritten offering. “Registrable Securities” means the shares of Common Stock
issued as part of the Units and the shares of Common Stock issuable upon
exercise of the Warrants.

 

4

 



9. Indemnification. Investor hereby agrees to indemnify and hold harmless the
Company, its officers, directors, shareholders, employees, agents and attorneys
against any and all losses, claims, demands, liabilities, and expenses
(including reasonable legal or other expenses incurred by each such person in
connection with defending or investigating any such claims or liabilities,
whether or not resulting in any liability to such person or whether incurred by
the indemnified party in any action or proceeding between the indemnitor and
indemnified party or between the indemnified party and any third party) to which
any such indemnified party may become subject, insofar as such losses, claims,
demands, liabilities and expenses (a) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact made by Investor and
contained herein or (b) arise out of or are based upon any breach by Investor of
any representation, warranty or agreement made by Investor contained herein.

 

10. Severability; Remedies. In the event any part or parts of this Subscription
Agreement are found to be void, the remaining provisions of this Subscription
Agreement are nevertheless binding with the same effect as though the void part
or parts were deleted.

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the law that
might otherwise govern under applicable principles of conflicts of law thereof.

 

12. Counterparts. This Subscription Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. The execution of this Subscription
Agreement may be by actual or facsimile signature.

 

13. Benefit. Except as otherwise set forth herein, this Subscription Agreement
is binding upon and inures to the benefit of the parties hereto and their
respective heirs, executors, personal representatives, successors and assigns.

 

14. Notices. All notices, offers, acceptance and any other acts under this
Subscription Agreement (except payment) must be in writing, and is sufficiently
given if delivered to the addressees in person, by overnight courier service,
facsimile, electronic transmission (including via email) or, if mailed, postage
prepaid, by certified mail (return receipt requested), and will be effective
three days after being placed in the mail if mailed, or upon receipt or refusal
of receipt, if delivered personally or by courier or confirmed telecopy or other
electronic transmission (including via email), in each case addressed to a
party. All communications to Investor should be sent to Investor’s address on
the signature page hereto. All communications to the Company should be sent to: 

 

LONG ISLAND ICED TEA CORP.
116 Charlotte Avenue
Hicksville, NY 11801
Attention: Philip Thomas
Telephone: _______________

Facsimile: _______________

Email: _______________

 



5

 

 

15. Oral Evidence. This Subscription Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior oral and written agreements between the parties hereto with respect to the
subject matter hereof. This Subscription Agreement may not be changed, waived,
discharged, or terminated orally, but rather, only by a statement in writing
signed by the party or parties against which enforcement or the change, waiver,
discharge or termination is sought.

 

16. Paragraph Headings. Paragraph headings herein have been inserted for
reference only and will not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part, any of the terms or
provisions of this Subscription Agreement.

 

17. Survival of Representations, Warranties and Agreements. The representations,
warranties and agreements contained herein will survive the delivery of, and the
payment for, the Units.

 

 

[QUESTIONNAIRES AND SIGNATURE PAGES FOLLOW]

6

 

 

INDIVIDUAL and JOINT INVESTORS – Complete All Information

Additional information may be requested

 

 

 



Investor’s Name:              Date of Birth:    SSN/Tax ID:             
Co-Investor Name:           Date of Birth:    SSN/Tax ID:             
Home Street Address:            City:   State:       Zip Code:           
Mailing Street Address:            City:    State:      Zip Code:           
Work Phone:    Home Phone:            E-Mail Address:           



 

 

Do you believe you have sufficient knowledge and experience in financial and
business matters to evaluate the merits and risks of the Units?

 



¨  Yes ¨  No



  

 

7

 

ENTITY INFORMATION – Complete All Information

 

 

 

 



Entity  Name:              Tax ID:     State of Formation             Company
Street Address:           City:    State:     Zip Code:           Primary
Contact:    Title:                   Telephone Number:    Fax Number:           
E-Mail Address:           

   

Do you believe you have sufficient knowledge and experience in financial and
business matters to evaluate the merits and risks of the Units?

 



¨  Yes ¨  No



 

Have you participated in other private placements? ¨ Yes          ¨ No

 

Are you familiar with the risk aspects and the non-liquidity of investments such
as the securities for which you seek to subscribe? ¨ Yes          ¨ No

 

Investment Objectives (Please select one): ¨ Speculation     ¨ Growth     ¨
Income     ¨ Capital Preservation

 

 

 



Investor’s Information: Employer:              Title:    Type of Business:      
        Employer’s Address:           Income: Expected: 2015:   Actual 2014:   
   Actual 2013:            Net Worth:   Total Value of Investments:            
 

 

 



Co-Investor’s Information: Employer:              Title:    Type of Business:   
           Employer’s Address:            Income: Expected: 2015:   
Actual 2014:       Actual 2013:           Net Worth:  
Total Value of Investments:               

 

 

8

 



 

ALL MUST COMPLETE

 

Accredited Investor Status*:

 

Please check one or more of the following definitions of “accredited investor,”
if any, which applies to you. If none of the following applies to you, you may
not qualify to take parting this offering.

 

¨ A Bank as defined in Section 3(a)(2) of the Act, or any savings association or
institution as defined in Section 3(a)(5)(A) of the Securities Act of 1933, as
amended (the “Act”). ¨ Any broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”). ¨ An
insurance company as defined in Section 2(13) of the Act. ¨ Investment company
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”) or a business development company as defined in Section 2(a)(48)
of the Investment Company Act. ¨ Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958, as amended. ¨ Plan established and maintained
by a state, or its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions for the benefit of its employees, if such
plan has total assets in excess of $5,000,000. ¨ Any employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended, if the investment decision is made by a plan fiduciary, as defined in
the Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the plan has assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are Accredited Investors. ¨ A Private Business Development
Company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940,
as amended. ¨ An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation or Partnership, not formed for the specific purpose
of acquiring the securities offered, with total assets in excess of $5,000,000.
¨ A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds $1,000,000. For purposes
hereof, net worth shall be deemed to include all of your assets, liquid or
illiquid (including such items as automobile and restricted securities), MINUS
all of your liabilities, except as described below. In calculating net worth,
you must exclude the estimated fair market value of your principal residence as
an asset. Mortgage debt secured by the primary residence shall not be included
as a liability so long as such mortgage debt does not exceed the estimated fair
market value of the primary residence (except that if the amount of such
indebtedness outstanding as of the date hereof exceeds the amount outstanding 60
days before the date hereof, other than as a result of the acquisition of the
primary residence, the amount of such excess should be considered a liability
and deducted from your net worth). However, the amount of mortgage debt secured
by the residence in excess of the value of the primary residence should be
considered a liability and deducted from your net worth.

 

 

 



* As defined in Rule 501(a) of Regulation D of the Securities Act.

9

 

 

¨

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.

 

For purposes hereof the term “income” is not limited to “adjusted gross income”
as that term is defined for federal income tax purposes, but rather includes
certain items of income which are deducted in computing “adjusted gross income.”
For investors who are salaried employees, the gross salary of such investor,
minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes hereof.
For investors who are self-employed, “income” is generally construed to mean
total revenues received during the calendar year minus significant expenses
incurred in connection with earning such revenues.

 

¨ A trust, with assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2) (ii) of Regulation D of the
Act. ¨ Any entity in which all of the equity owners are Accredited Investors. ¨
A director or officer of the Company.

 



10

 

 

SIGNATURE PAGE

 

 

I/We am(are) affirming that all the information contained herein is true and
correct to the best of my/our knowledge and belief, including the attached
schedule. If I am signing on behalf of an entity or trust I represent I have the
authority to make investment decisions for the entity. I also understand that a
background/credit check maybe conducted for the purposes of detecting and
deterring money laundering.

 

 



                    Signature     Date  

  



          Print Name        

 



          Title (if applicable)        

 

 

 





                    Signature     Date  

  



          Print Name        

 



          Title (if applicable)        

 

 

 

 

The foregoing subscription is accepted and the Company hereby agrees to be bound
by its terms.

 

LONG ISLAND ICED TEA CORP.

 

 





                    Name     Title  

  



          Date        

 



11

 

 

Additional Information

 

 

Trusts (Complete for all Trustees and Person who have Contributed Assets):

 

 

 



          Name        

 

Please check the appropriate box:

 

¨ Trustee           ¨ Contributed Assets

 

 

 



          Name        

 

Please check the appropriate box:

 

¨ Trustee           ¨ Contributed Assets

  

 

 



          Name        



 

Please check the appropriate box:

 

¨ Trustee           ¨ Contributed Assets

 

 



12

